Order entered December            ,2012




                                              In The
                                     Court of tppeaiz
                                   iZtritt o[ exaZ at aIlaz
                                        No. 05-12-01604-CR

                               SEAN DYLAN RICE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Kaufman County, Texas
                             Trial Court Cause No. 10CL-0268

                                            ORDER
       The clerk’s record filed in this appeal does not contain a copy of appellant’s October 5,

2012 notice of appeal or a copy of the trial court’s certification of appellant’s right to appeal

following the adjudication proceeding. The certification m the record applies to the January 20,

2010 proceeding and does not carry forward to the adjudication proceeding.

       Accordingly, this Court ORDERS the Kaufman County Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record containing copies of the October 5,

2012 notice of appeal and the certification of appellant’s right to appeal that relates to the

October 3, 2012 adjudication hearing.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Erleigh Norville Wiley, Presiding Judge, County Court at Law; the Kaufman County

Clerk; and counsel for all parties.




                                                  DAVID L. BRIDGES
                                                  JUSTICE